ORDER

PER CURIAM:
AND NOW, this 9th day of December, 1999, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 12, 1999, it is hereby
ORDERED that PAUL JOSEPH DeR-ENZO be and he is SUSPENDED from the Bar of this Commonwealth for a period of five (5) years, retroactive to July 15, 1997, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.